Citation Nr: 0033967	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-28 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) pension benefits to the veteran's 
children in the appellant's custody.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 decision of the VA 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefit sought on appeal.  The appellant, the former spouse 
of the veteran who had active service from July 1973 to July 
1974, appealed that decision, and the case was referred to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran and appellant were married in March 1977; 
three children were born of the marriage, in 1979, 1983, and 
1986; the veteran separated from his family in July 1992; the 
veteran and appellant were divorced in March 1993; and the 
appellant has custody of the minor children, and the veteran 
and his children are not residing together.

2.  In May 1993, the appellant submitted a claim for 
apportionment of the veteran's disability pension benefits. 

3.  In February 1996, the veteran was awarded non-service-
connected disability pension benefits, effective from June 
1991.

4.  For the period from July 1992 until November 1996, the 
veteran provided no payments to or on behalf of his children 
from VA pension benefits; all payments for the children's 
support during this period were from Social Security 
Administration benefits.

5.  In October 1996, the veteran requested VA to award an 
additional amount of pension benefits for his dependent 
children; in January 1999, he requested that the additional 
amount of pension benefits for his dependent children be 
discontinued. 

6.  From January 1997 to January 1999, the veteran made 
payments directly to his minor children which averaged about 
$300 per month, and gave gifts to his minor children of a 
value of about $250. 
7.  The veteran is not reasonably discharging his 
responsibility for support of his children.

8.  Undue hardship to the veteran would not result from an 
apportionment of 50 percent of pension benefits.


CONCLUSION OF LAW

The requirements for an apportionment of 50 percent of the 
veteran's VA disability pension benefits have been met.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 
3.452, 3.458 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that, if the veteran's children are not in 
his custody, all or any part of compensation payable on 
account of any veteran may be apportioned as prescribed by 
the Secretary of VA.  See 38 U.S.C.A. § 5307.  VA regulations 
elaborate that an apportionment may be paid if the veteran's 
children are not residing with him and the veteran is not 
reasonably discharging his responsibility for his children's 
support.  See 38 C.F.R. § 3.450(a)(1)(ii) (2000).

Notwithstanding the requirements for an apportionment, a 
"special apportionment" may be paid pursuant to 38 C.F.R. 
§ 3.451 without regard to any other provision regarding 
apportionment, where hardship is shown to exist on the part 
of the veteran's dependents.  In such cases, compensation may 
be apportioned between the veteran and his dependents on the 
basis of the facts of the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
However, ordinarily an apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship, 
while apportionment of less than 20 percent would not provide 
a reasonable amount for any apportionee.  See 38 C.F.R. 
§ 3.451.  In addition, the veteran's benefits will not be 
apportioned where the total benefit payable to the veteran 
does not permit payment of a reasonable amount to any 
apportionee.  See 38 C.F.R. § 3.458(a).

The appellant contends that the veteran did not provide any 
support for the children for nearly 4 years prior to the 
claim for apportionment, the veteran began sending money 
orders to the children when he found out about her claim for 
apportionment, and, following the June 1997 rating decision 
denying apportionment, the veteran stopped sending support 
for the children.  The appellant further contended in July 
1997 that she had been unemployed since March 1997 and was 
receiving unemployment compensation from the Social Security 
Administration (SSA).  

The veteran and appellant were married in March 1977, and 
three children were born of the marriage, in 1979, 1983, and 
1986.  The veteran separated from his family in July 1992, 
and the veteran and appellant were divorced in March 1993.  
The veteran remarried in May 1993, and 1995 and 1998.  The 
appellant and the veteran are not residing together, and the 
veteran's children do not reside with him. 

In May 1993, the appellant submitted a letter to VA 
indicating her belief that she and the children were entitled 
to a portion of the disability the veteran received from VA.  
In this letter, she expressed a desire for the children to 
receive the portion of the benefits to which they were 
entitled; as such, the appellant had thus submitted a claim 
for apportionment of the veteran's disability pension 
benefits.  This issue was not adjudicated by the RO until 
June 1997.  In December 1996, the appellant again requested 
apportionment of the veteran's VA pension benefits, which the 
RO apparently mistook for an original claim for 
apportionment. 

In May 1995, the veteran reported that he had been receiving 
Social Security disability benefits since 1991.  In February 
1995, the veteran reported that for 1991 he was contributing 
$0 benefits to children not in his care.  In February 1996, 
the veteran reported that for 1994 he was contributing $2,448 
per year of SSA benefits to children not in his care.  In 
February 1995, the veteran reported that for 1995 he was 
contributing $2,556 per year of SSA benefits to children not 
in his care.  In February 1996, the veteran reported that for 
1996 he was contributing $2,628 per year of SSA benefits to 
children not in his care.  The benefits provided for the 
children were reported to be from receipt of SSA disability 
benefits.  

By rating decision issued in February 1996, the veteran was 
awarded non-service-connected disability pension benefits, 
effective from June 1991.  In July 1996, the veteran reported 
to VA that he was divorcing his then current wife (not the 
appellant) and was claiming non-service-connected disability 
pension as a "single vet without any dependents."  In 
October 1996, the veteran requested VA to award an additional 
amount of pension benefits for his dependent children. 

In November 1996, the veteran paid to the appellant $600 to 
be used for a car for one of the children, and a total of $50 
directly to the other two children.    

In December 1996, the veteran requested additional pension 
benefits based on having dependent children.  Since January 
1997, the veteran has been in receipt of disability pension 
benefits which have included an additional amount for 
dependent children.

In December 1996, the appellant again requested apportionment 
of the veteran's VA pension benefits.  In January 1997, the 
veteran's oldest dependent reached the age of 18 and was 
removed as a dependent for pension purposes.  

Copies of money orders in November 1996 sent directly to the 
veteran's children reflect payments in the amount of $650 
total, with a $600 payment for a car.  In January 1997, and 
from March 1997 to January 1999, payments sent directly to 
the veteran's children were as follows: January 1997 - $212; 
February 1997 - $150; March 1997 - $375; April 1997 - $780; 
May 1997 - $330; June 1997 - $330; July 1997 - $190; August 
1997 - $330; September 1997 - $90; October 1997 - $0; 
November 1997 - $280; December 1997 - $330; January 1998 - 
$340; February 1998 - $344; March 1998 - $350; April 1998 - 
$330; May 1998 - $340; June 1998 - $340; July 1998 - $230; 
August 1998 - $230; September 1998 - $310; October 1998 - 
$230; November 1998 - $340; December 1998 - $350; January 
1999 - $360.  The average amount of monthly payments to the 
children during this period was about $300 per month.  The 
veteran also sent various gifts and Christmas gifts to the 
children during this period, which total about $250.  

When considered in its entirety, the Board finds that the 
veteran is not reasonably discharging his responsibility for 
support of his children.  Previous SSA payments were used in 
part for support of the children; however, such compensation 
was received directly from the Government for the support of 
the veteran's children, and was not paid from VA pension 
benefits. 

While the veteran sent monetary payments almost continuously 
from January 1997 to January 1999, he discontinued payments 
in 1999 and even requested VA to discontinue payment of 
pension benefits based on his dependent children.  In an 
April 1997 Statement in Support of Claim, the veteran 
contended that, "as soon as the VA included them in my 
pension award as dependents," he began providing financial 
support to his children.  This assertion by the veteran is 
only accurate for the period from January 1997 to January 
1999, and did not include the additional years since 
separation from the family in 1992 for which pension benefits 
were paid (effective date June 1991), and does not include 
the period from 1999 forward.  As reflected by his subsequent 
decision in 1999 to withhold payment of support for the 
children, and even to request that additional pension payment 
for dependents from VA be discontinued, coupled with an 
express intent not to send money to the children, the support 
provided by the veteran from pension benefits was for a 
relatively brief two year period, as compared to the period 
pension was made effective and the children did not live with 
him, from 1992 to 1997, and beginning in February 1999.  

Additionally, as the payments were made directly to the 
children, not all of the payments made by the veteran may be 
considered support for the children; some of the payments, 
and all of the non-monetary gifts, were actually gifts to the 
children, which the Board finds do not constitute support so 
as to fulfill the veteran's responsibility to support his 
children.  By making most of the payments directly to the 
children, and not to the appellant, with whom the children 
are residing, on the children's behalf, the veteran knew that 
not all of the payments to the children would be used for 
direct support of the children, such as for food, medicine, 
and the expenses of providing a home. 

The veteran's gifts to his children, which, construed in a 
positive light, may serve as a reflection of parental care 
for the child recipient, nevertheless do not constitute the 
contemplated legal support of the children.  A "gift" is a 
"voluntary transfer of property to another made gratuitously 
and without consideration."  Black's Law Dictionary 619 (5th 
ed. 1979).  Because gifts are given gratuitously, the veteran 
cannot expect to have received credit toward his 
responsibility of support for his children at the time the 
gifts were given.

The Board notes that at one point during the claim, in 
January 1999, the veteran himself requested apportionment for 
his children.  He agreed that "[t]hrough apportionment the 
children can continue to receive financial support . . . My 
only concern and the reason for the apportionment request is 
that the children continue to receive this financial 
assistance for their support and well being."  In his 
pleadings, at least until 1999, the veteran had consistently 
expressed concern about insuring support for the well being 
of his children.  The Board agrees that the veteran's 
fulfillment of responsibility towards his children, in this 
case, will be best served by an apportionment of his pension 
benefits, notwithstanding the veteran's subsequent change of 
mind about the wisdom of his request for apportionment.  

By April 1999, the veteran had changed his mind regarding the 
apportionment for his children, and requested VA to remove 
his children as dependents and discontinue the additional 
benefits provided for them so that he could qualify for a 
reduced housing subsidy.  In May 1999, he indicated to VA 
that he did not want an allotment of VA benefits sent to the 
children because he claimed the appellant had "been 
hiding," and he wanted the allotment for himself and his 
(fifth) wife only.  He wrote in May 1999, "Please stop 
sending me the children's checks or sending the checks to 
[the appellant] . . . I don't want the children to have the 
money any more."  

In addition to the foregoing reasons as stated, the Board 
notes that the veteran's request to discontinue pension 
benefits for his dependent children, so that he may qualify 
for subsidized housing as his current wife was seeking 
employment, is further testimony to his failure to support 
his children.  Thus, for all of these reasons, the Board must 
find that the veteran is not reasonably discharging his 
responsibility for support of his children.  

The Board also notes that since this claim is not being 
decided pursuant to the special apportionment provisions of 
38 C.F.R. § 3.451, it is not incumbent upon the appellant to 
establish hardship.  Moreover, since the amount of the 
apportionment is less than the amount the veteran receives 
because of having dependent children, an apportionment in 
that amount cannot cause hardship on the veteran.  See Hall 
v. Brown, 5 Vet. App. 294, 295 (1993).   

However, even considering the veteran's repeated claims of 
hardship to himself, the Board finds that evidence shows 
undue hardship to the veteran would not result from an 
apportionment of 50 percent of his pension benefits to his 
children in the appellant's custody.  In this regard, on an 
April 1997 Financial Status Report, the veteran wrote that 
his average monthly expenses exceeded his average monthly 
income.  However, his reported average monthly expenses 
included, $300 per month for food, $100 per month for 
gasoline, $25 per month for laundry, and $30 per month for 
cable television.  Considering that the veteran is 
unemployed, without further explanation, the Board finds the 
expense of $100 per month for gasoline to be excessive.  The 
Board also finds that the monthly expense for cable 
television is a luxury and not an essential necessity to be 
considered as a monthly expense, especially where, as in this 
case, it is requested that such an expense be used to find 
"undue hardship" on the part of the veteran.  Accordingly, 
the Board concludes that the requirements for an 
apportionment of 50 percent of the veteran's VA disability 
pension benefits have been met.  38 U.S.C.A. § 5307; 
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458. 


ORDER

The apportionment of 50 percent of the veteran's VA pension 
benefits to his children in the appellant's custody is 
granted. 


		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals 


 

